Citation Nr: 9905940	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-10 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The appellant served in the Army National Guard from January 
1975 to January 1995.  This included a verified period of 
active duty for training from April 11 to August 9, 1975.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1996 decision of the RO.  



REMAND

The appellant contends that he was hospitalized for severe 
pulmonary complications in February 1993 during a two week 
period of active duty for training when his lung condition 
was either incurred or aggravated.  He also feels that his 
current back disability is due to an injury suffered on 
active duty for training in May 1988.  

The service medical records show that, on May 7, 1988, the 
appellant suffered from a pulled muscle in his back while 
loading cans of oil onto a truck.  On an Army National Guard 
Retirement Points Statement, the appellant was reported to 
have been on inactive duty training on May 7, 1988.  

In November 1990, the appellant reported that he had hurt his 
back in May 1988 and that his back had been hurting him 
again.  He indicated that he wanted medical treatment to be 
reinstated.  

In March 1994, private medical records from Coastal 
Orthopaedics, P.A., revealed that the appellant had an injury 
of a bulging disc associated with some degeneration at L5-S1 
and a 20 percent loss of height that dated back to February 
28, 1994, which was a Monday.  It was reported that, on that 
date, the appellant incurred back pain while lifting truck 
tires.  The appellant reported that he worked for the 
National Guard as a civilian during the week, but that he was 
on active duty with the National Guard on weekends.  

In regard to the appellant's claim of service connection for 
a lung disability, the service medical records show that, in 
a February 1984, the appellant was diagnosed with bronchitis 
with bronchiospasm.  In May 1991, the appellant's lungs and 
chest were reported to be clinically normal, and the 
appellant indicated that he had never had tuberculosis.  

In December 1995, private medical records from New Hanover 
Regional Medical Center revealed that the appellant had had a 
partial lobectomy of the right lung for tuberculosis about 20 
years prior thereto.  A chest x-ray study was reported to 
show a right lower lobe infiltrate with a cavitary central 
lesion and an air fluid level.  The appellant was diagnosed 
with pneumonia, with a cavitary lesion, consistent with a 
reactivation of tuberculosis.  In April 1996, a chest x-ray 
study was reported to show minimal right mid lung scarring.  
The impression was that of chronic obstructive pulmonary 
disease with no other active cardiopulmonary disease.  

The VA has a duty to assist the appellant in the development 
of facts pertaining to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
claimant in obtaining and developing facts and evidence to 
support his claims includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to obtain any service medical records 
that are not currently of record.  This 
should include copies of all records 
referable to treatment rendered the 
appellant in May 1988 while on a reported 
period of active duty for training and in 
February 1993 at the medical facility at 
Camp Ripley in Minnesota.  The RO should 
also undertake to verify these claimed 
periods of inactive or active duty for 
training.  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have rendered him medical attention 
for his claimed back and lung disorders.  
When the appellant responds and provides 
any necessary authorizations, the RO 
should obtain copies of all treatment 
records from the named health care 
providers not currently of record.  The 
appellant also should be asked to submit 
all medical evidence which supports his 
lay assertions that he has current lung 
disability due to disease or injury which 
was incurred in or aggravated by his 
active duty for training.  All records 
obtained should be associated with the 
claims folder.  

3.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of his claimed back disorder.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
The examiner should elicit from the 
appellant and record a full medical 
history and should report detailed 
medical findings.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the appellant has a 
current back disability due to injury 
incurred in or aggravated by inactive or 
active duty for training in May 1988.  
The examination report should reflect 
review of pertinent material in the 
claims folder, including the medical 
records noted above, and include the 
factors upon which the opinion is based.  

4.  Based on the development requested 
hereinabove, the RO should then review 
the appellant's claims.  All indicated 
development should be undertaken.  If any 
determination remains adverse to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
appellant until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) 
(1998).  

- 6 -


